Title: From Louisa Catherine Johnson Adams to Adelaide Hellen, 31 July 1816
From: Adams, Louisa Catherine Johnson
To: Hellen, Adelaide


				
					
					Ealing 31 July 1816.
				
				I have been very negligent my Dear Sister in not sooner answering your very affectionate Letter for which negligence I confess I have no substantial excuse to offer unless a little dissipation has Led to idleness I must trust to your indulgence for pardon.We had heard of the Death of Col. Smith through the medium of an American Newspaper some time before we received our Letters which only arrived yesterday and this morning He was one of the most pleasing and when I first knew him elegant man I ever saw and has I fear left few like him in America. I am glad to find that William and Caroline were both with him when he died. I have not had a line from Catherine since the birth of her son and some time before I cannot account for it as she promised to be an excellent correspondent I do not understand how William is going to live at the Valley I should think it a bad prospect for so young a man although I am not sorry he is to leave New York.I announced to Mrs. Adams in my last Letter that I was to dine with Mr. Sanders a Black Gentleman in a few days.We met a small party consisting of the Countess of Cork the Countess of Mexborough General Doyle Mr. Pen and a Mr. Powell The Countess of Cork is an old Lady of the most eccentric character who has taken Mr. Sanders under her protection and who appears fond of drawing him into the most ludicrous situations in which I believe she is not aware how much she participates the dinner was propere and in very good stile served on China and the Dessert which consisted of the choicest fruits and in a greater quantity than the table could contain with ices &ca. served on Cut Glass. Mr. Sanders did the honors of the Table assisted by Mr Pen Having been one of the highly distinguished invited to this Dinner it would not be fair in me to make any comments on the King of Hayti’s Ambassador and I will only say that he appeared occasionally to forget that he was become a Master and certainly waited on his Company with considerable attention High rank and fashionable society  contributes much to the towards polishing the manners and you would be more than diverted could you see this Black Gentleman familiarly whispering in the ears of Countess’s talking of his tendress and his being jealous and shaking hands with them Burrs ceremonie all this to you would appear a fable but it is nevertheless true and this Gentleman is at present one of the great objects of fashionable curiosity The conversation during dinner was chiefly maintained by General Doyle a man evidently in his own conceit possessing every qualification and on the whole pleasant he was just fit to play Lord Paramount in such an ill assorted party and afforded us many opportunities of laughing both with and at him. Of the Countess of Cork I can give you no correct idea she is a little managing bustling Woman full of every body’s business but her own always aping singularity no matter in what shape. rude in her manners and affectedly blunt but possessing a sort of dry coarse humour which passes for wit which sometimes causes a laugh but is frequently offensive Lady Mexborough appears to be a Gentlewoman. Somewhat of an egotist often thrusting herself and her good qualities on the tapis. when we could very well have dispensed with the topic on the whole she is a pleasant Woman and if she possessed neither brilliancy or solidy she was neither overbearing nor haughy and is one of those women I should like to meet again. There was one Lady I omitted to name who was an excellent contrast to Lady Cork this Lady was a Mrs. Crew the escense of whose wit consisted in drawling out at the end of every sentence when I was at Lord Crewe’s &c &c.Poor Mr. Pen is a most amiable and respectable man who is unfortunately afflicted in the most painful manner with that shocking disease St Vitus’s dance.On the Ladies retiring from table I discovered in the Drawing Room the Portrait of Mr. Sanders which had just been hung up in a splendid Gilt frame Dressed in a Spanish Dress with a scarlet Cloack with a point Lace ruff round the throat we were of course obliged to offer our compliments and extol the likeness. In the Evening Mr. S. had an at home I retired early not being well.Such my Dear Sister are the follies of the day This poor fellow was in a fair way of doing but I much fear that his real friends will desert him and a ride in his Landau with the Countess of Cork will prove a poor compensation I understand he is to be this evening at a large rout at the Countess’s in a fancy Dress. You will of course take care of my Letter on account of names.I wrote my mother all about the Princess Mary’s wedding It is that the Princess Charlotte has miscarried. There is much talk of a Divorce among the great people—which will probably be followed by another marriage—another farce! or another tragedy!I send you a small piece of the petticoat of my Court Dress which my Mother has expressed a desire to see The pattern enclosed is of the petticoat the draperies of the same materials the pattern of the embroidery being a simple spot fastend with Silver Tassels the train Blue satin trimmed to match they wear the hoops very small.With best love to all my friends and to your Children I am as ever most affectionately yours
				 
					L. C. A.
				
				
					P.S. This is what is called Lama embroidery and is here all the rage.
				
			